DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
The foreign priority application No. 2017-170178 filed on September 05, 2017 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage entry under 37 U.S.C. 371 of the International Application No.PCT/JP2018/032375 filed on August 31, 2018, which claims benefit of the application No. 2017-170178 filed on September 05, 2017 in Japan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (EP 1 596 253) in view of Okamoto (US Patent 5,284,735).
With regard to claim 1, Haraguchi et al. teach a photosensitive resin composition comprising a hydrophilic resin, a photopolymerizable unsaturated compound, and a photopolymerization initiator (abstract, par.0012).
The hydrophilic resin may be a polyamide polymer (par.0013), and it is equivalent to the “polyamide (a)” in claim 1.
The photopolymerizable unsaturated compound comprises one or more unsaturated double bonds in the molecule (par.0020), and it is equivalent to the “cross-linking agent having one or more unsaturated group(s) (b)” in claim 1.
Haraguchi et al. teach that the photosensitive composition is used for a printing plate (par.0011-0012), but fail to teach that the photosensitive resin composition comprises the claimed fatty acid ester (d).
Okamoto teaches a photopolymerizable composition comprising a polymerizable compound with two or more ethylenically unsaturated double bonds in the molecule, a photoinitiator, and an organic high-molecular compound (abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a surface active agent in the photosensitive composition of Haraguchi et al., in order to improve the coating properties of the composition.
Okamoto teaches that the surface active agent may be sorbitan monooleate or sorbitan monostearate, and may be used in an amount of 0.1 to 2 % by weight of the photopolymerizable composition (column 5, lines 57-65).
Sorbitan monooleate is represented by the formula:

    PNG
    media_image1.png
    238
    606
    media_image1.png
    Greyscale
, and it is a “fatty acid ester (d) with three hydroxyl groups and 24 carbon atoms, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms” in claim 1.
Sorbitan monostearate is represented by the formula:

    PNG
    media_image2.png
    145
    612
    media_image2.png
    Greyscale
, and it is a “fatty acid ester (d) with three hydroxyl groups and 24 carbon atoms, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms” in claim 1.
Haraguchi et al. further teach that the photosensitive composition is used to obtain a water-developable printing plate (abstract).
The limitation “for flexographic printing” in claim 1 is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive composition of Haraguchi modified by Okamoto is equivalent to the water-developable photosensitive composition in claim 1.
With regard to claim 2, Haraguchi et al. teach that a hydrophilic resin, such as polyamide may represent 10-80 parts by mass of the photosensitive resin composition (par.0018). This range includes the claimed range for a polyamide (a).
A polyamide comprises 100mol% of a structural unit comprising an amide bond.
Haraguchi et al. teach that the photopolymerizable unsaturated compound represents 0.5 to 30 parts by mass of the photosensitive resin composition (par.0021). This range overlaps the claimed range for the cross-linking agent (b).
Haraguchi et al. teach that the photopolymerization initiator (d) represents 0.1 to 10 parts by mass of the photosensitive resin composition (par.0027). This range is identical to the range for the photopolymerization initiator (c).
With regard to claim 3, sorbitan monooleate and sorbitan monostearate meet the claim limitations.

The PET film is equivalent to the claimed support.
The limitation “for flexographic printing” is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive resin plate of Haraguchi modified by Okamoto is equivalent to the photosensitive resin original plates in claim 4.
With regard to claim 5, the limitation “in combination with a UV ink or a UV varnish” refers to an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive resin plate of Haraguchi modified by Okamoto is equivalent to the photosensitive resin original plate in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722